133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Abel ORTEGA, Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  SOUTHWEST MARINE INCORPORATED,Defendants-Appellees.
No. 96-55647.
United States Court of Appeals, Ninth Circuit.
Dec. 17, 1997**.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Abel Ortega appeals the district court's denial of his Fed.R.Civ.P. 60(b) motion.  Ortega sought to vacate the district court's stipulated dismissal with prejudice of his action under the Suits in Admiralty Act, 46 U.S.C. § 741, and the Public Vessels Act, 46 U.S.C. § 781, alleging that he was injured while working on the U.S.S. Comstock.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion, see Thomas v. Lewis, 945 F.2d 1119, 1123 (9th Cir.1991), and we affirm.


3
Ortega contends that the district court abused its discretion by denying his Rule 60(b) motion.  This contention lacks merit.


4
Notwithstanding Ortega's protestations to the contrary, there is sufficient evidence to support the district court's finding that Ortega authorized his attorney to dismiss his federal court action with prejudice and proceed with his state-court action against defendant Southwestern Marine Incorporated.  See Enqleson v. Burlington N. R.R. Co., 972 F.2d 1038, 1043-44 (9th Cir.1992) ("Neither ignorance nor carelessness on the part of the litigant or his attorneysprovide grounds for relief under Rule 60(b)(1).")  (citation and internal quotation omitted);  see also Harrop v. Western Airlines, Inc., 550 F.2d 1143, 1144-45 (9th Cir.1977) (per curiam);  Nemaizer v. Baker, 793 F.2d 58, 62 (2d Cir.1986) ( [A]n attorney's failure to evaluate carefully the legal consequences of a chosen course of action provides no basis for relief from judgment.").  Accordingly, the district court did not abuse its discretion by denying Ortega's Rule 60(b) motion.  See Thomas, 945 F.2d at 1123.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3